Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT made and entered into on the dates set forth below by
and between BLAKE M. EDWARDS, hereinafter referred to as “Executive,” and
PARKWAY ACQUISITION CORP., hereinafter referred to as “Parkway.”


W I T N E S S E T H


WHEREAS, Parkway is a bank holding company which wholly owns the subsidiary
bank, Skyline National Bank (the “Bank”) and other Affiliates (defined below);
WHEREAS, Executive is currently employed as the Chief Executive Officer and
President of Parkway and the Bank; and
WHEREAS, the Parkway Board of Directors (the “Board”) recognizes the significant
contributions which Executive has made during Executive’s tenure, and believes
it to be in the best interests of the Corporation (as defined) to provide for
stability in its senior management; and
WHEREAS, as of the Effective Date (as defined), this Agreement supersedes and
replaces all employment and/or similar agreements previously entered into
between Executive and Parkway including his Agreement dated November, 22, 2017.
NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
the benefits that have and will accrue to Executive from continued employment,
Executive and Parkway agree as follows:
1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement.
(a) Affiliate.  “Affiliate” means all Persons and Entities, directly or
indirectly, controlling, controlled by or under common ownership with the
Corporation (as defined) where control is by management authority, equity
ownership, contract or otherwise. This term also includes Entities in which the
Corporation may acquire ownership or control after Effective Date.
(b) Board.  “Board” means the Board of Directors of Parkway Acquisition Corp. or
its Successor.
(c) Cause.  “Cause” means the termination of Executive’s employment prior to the
expiration of the Term or any renewal term as a result of a finding by a
two-thirds vote of the Board (as defined) (excluding Executive if he is a Board
member) that any of the following have occurred: (i) Executive has engaged in or
has directed others to engage in an act or omission, or series of actions,
deemed to be fraudulent, dishonest or unlawful; (ii) any knowing and material
breach of this Agreement by Executive; (iii) any knowing and material violation
by Executive of corporate policies and procedures that result in damage to the
business or reputation of the Corporation or its Successor, including, without
limitation, the Bank’s Professional Code of Conduct, Code of Ethics, Conflict of
Interest Policy or policies prohibiting discrimination, harassment and/or
retaliation; (iv) Executive has engaged in, or has directed others to engage in,
a criminal act (other than a minor traffic offense) or other willful misconduct
determined to be substantially detrimental to the best interests of the
Corporation or its Successor; (v) knowing breach of fiduciary duty by Executive;
(vi) Executive fails to follow the directions of the Board, is grossly
neglectful of Executive’s duties or continues to fail to perform assigned
duties, which are not cured within twenty-one (21) days after the Board provides
written notice of the issue; (vii) Executive engages in conduct which violates
any material law, rule or standard of regulatory agencies governing any aspect
of the Corporation’s operations, including but not limited to the Virginia
Bureau of Financial Institutions, the Office of the Comptroller of the Currency,
the U.S. Financial Stability Oversight Council, U.S. Treasury Department, Bureau
of Consumer Financial Protection, and the Securities and Exchange Commission; or
(viii) demonstrated incompetence of Executive.
(d) Change of Control.  “Change of Control” means any one of the following
events occurring after the Effective Date:
(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the  Securities  Exchange  Act  of  1934,  a  wholly-owned subsidiary thereof,
or any employee benefit plan of the Corporation or any of its subsidiaries
becomes the beneficial owner of Corporation securities having fifty percent
(50%) or more of the combined voting power of the then outstanding securities of
the Corporation that may be cast for the election of directors of the
Corporation or Bank (other than as a result of the issuance of securities
initiated by the Corporation in the ordinary course of business);
(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the holders of all Corporation’s
securities entitled to vote generally in the election of directors of the
Corporation immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the Corporation or any of their respective
successor corporations or entities entitled to vote generally in the election of
the directors of Corporation or such other corporation or entity after such
transactions; or
(iii) such other change of ownership or control event as defined in Treasury
Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury Regulation.
 (e) Competing Financial Services Organization.  “Competing Financial Services
Organization” means an entity unaffiliated with the Corporation or its Successor
that is engaged in the commercial, retail or mortgage banking or lending
business, wealth management business, investment advisory business, or trust
service business that provides services and products that are the same as or
competitive with the services and products offered by the Corporation or its
Successor immediately prior to the Date of Termination or were approved by the
Corporation or its Successor to be offered within ninety (90) days of the Date
of Termination.
(f) Competitive Service or Product.  “Competitive Service or Product” means
those services or products offered by a Competing Financial Services
Organization that are the same as or competitive with those services or products
offered by the Corporation or its Successor at the Date of Termination or which
have been approved by the Corporation, to be offered within ninety (90) days of
th           Date of Termination.


1

--------------------------------------------------------------------------------

(g) Confidential Information.  “Confidential Information” means all information,
technical or financial data, materials, computer records or data, trade secrets
and/or know-how regarding the Corporation or its Successor, or their internal
operations and plans that is treated as confidential by the Corporation or its
Successor, that is not generally known by persons not employed by the
Corporation or its Successor, and that is not otherwise available to the public
by lawful and proper means.  Confidential Information also includes all
information received from customers of the Bank or other Affiliates, along with
the identity of and services provided to the customers, regardless of the manner
which such information is conveyed or stored as well as information or materials
designated or treated as confidential by a federal or state regulatory or
enforcement agency  Confidential Information includes, but is not limited to,
strategic plans and forecasts; product or service plans or research; products,
services and customer lists; marketing research, plans and/or forecasts;
compilations and databases of customers, business or marketing information that
are developed by or for the Corporation or its Successor; budget and/or
financial information; customer contact, account and mailing information;
pricing, costs or profitability analysis; sales and marketing techniques and
programs; incentive compensation plans; account information (including loan
terms, expiration or renewal dates, fee schedules and commissions); software,
access codes, passwords, databases and source codes; inventions; processes,
formulas, designs, drawings or engineering information; hardware configuration,
and all other financial or other business information or systems of the
Corporation or its Successor, as well as the following non-public and sensitive
information regarding the employees of the Corporation or its Successor: Social
Security numbers, date of birth, names of family members, home addresses and
email addresses, telephone numbers, health-related information and compensation
information.  This definition applies to information generated by Executive or
others who work for the Corporation or its Successor, as well as information
received from a customer or another third party.  This list is not exhaustive,
and Confidential Information also includes other information that is identified,
marked or treated as confidential or proprietary, or that would appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.  For purposes of this
definition, the term “not available to the public” shall include all information
or material in the public domain by virtue of improper disclosure by Executive
or by another with his/her permission.  Notwithstanding the foregoing,
information shall not be considered Confidential Information if (i) such
information is already known to others not bound by a duty of confidentiality
with respect thereto, (ii) such information is or becomes publicly available
through no fault of Executive, or (iii) the furnishing or use of such
information is compelled by or in connection with legal or administrative
proceedings.
(h) Corporation.  “Corporation” means individually or collectively, as
applicable, Parkway Acquisition Corp., its wholly-owned subsidiary Skyline
National Bank, and all other Affiliates.
(i) Customer.  “Customer” means a Person or Entity that has an account with,
loan from, an investment or deposit with the Bank or any Affiliates, or that has
received or used other financial or investment products or services from the
Bank or any other Affiliates at any time within the twelve (12) months
immediately prior to the Date of Termination.
(j) Date of Termination.  “Date of Termination” means the date specified in the
Notice of Termination or Executive’s date of Death as applicable.  If either
party fails to deliver a Notice of Termination, the Date of Termination means
the last day of Executive’s employment with the Corporation.
(k) Effective Date.  “Effective Date” means and this Agreement shall be
effective as of June 1, 2019.
(l) Good Reason.  “Good Reason” means Executive’s termination of  employment as
a result of (i) a material reduction in Executive’s duties, authorities, or
reporting responsibilities, without Executive’s prior consent; (ii) a material
breach of this Agreement by the Corporation or its Successor, including, without
limitation, reducing Executive’s Base Salary, or failing to provide Executive
with the compensation and benefits provided for under this Agreement; or (iii)
the Corporation or its Successor requires Executive to move Executive’s
principal location for work to a location that is 120 miles or more from the
principal location where the Executive is then serving.  Notwithstanding the
foregoing, no event described in the preceding sentence shall give rise to a
termination for Good Reason unless Executive first gives the Corporation notice
that such an event has occurred within the sixty (60) days immediately following
the occurrence of such event, and the Corporation fails to cure the breach
within thirty (30) business days of such notice.
(m) Person/Entity.  “Person” means any Entity or individual, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.  “Entity” means any general
partnership, limited partnership, limited liability company, corporation, joint
venture, trust, business trust, cooperative or association or any foreign trust
or foreign business organization.
(n) Prospect.  “Prospect” means a Person who has not previously done business
with the Bank or any other Affiliate, but who had one or more communications
with Executive within the six (6) months immediately before the end of
employment with the Corporation where the Person applied for a loan, inquired
about establishing an account or making an investment, or otherwise had
discussions with Executive about utilizing or obtaining service(s) and/or
product(s) offered by the Bank or another Affiliate.
(o) Notice of Termination.  The term “Notice of Termination” means any written
notice that Executive’s employment is being terminated given by the Corporation
(or its Successor) or Executive for any reason which specifies a Date of
Termination, which may be effective immediately.
(p) Separation from Service.  The term “Separation from Service” or “Separated
from Service” means the termination, whether voluntary or involuntary, of
Executive’s employment for reasons other than death.  Whether a Separation from
Service takes place is determined based on the facts and circumstances
surrounding the termination of Executive’s employment and whether the
Corporation (or its Successor) and Executive intended for Executive to provide
significant services for the Corporation (or its Successor) following such
termination.  A termination of employment will not be considered a Separation
from Service if the termination from employment is not considered a termination
of employment under Treasury Regulation 1.409A-1(h)(1)(ii).
(q) Specified Executive.  Pursuant to Internal Revenue Code Section 409A, a
“Specified Executive” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Corporation (or its
Successor) if any stock of the Corporation (or its Successor) is publicly traded
on an established securities market or otherwise.
(r) Successor.  The definition of “Successor” is set forth in Section 26(a)
below.


2

--------------------------------------------------------------------------------

2. Employment and Term.  The Corporation hereby hires Executive, and Executive
hereby agrees to continue to serve as its Chief Executive Officer and President,
with such duties as normally associated with these positions. Executive shall
report directly to the Board. Executive shall also serve in such additional
offices for the Corporation (and its Successor), as the Board may specify.  The
term of employment under this Agreement shall begin on the Effective Date and
shall continue three (3) years (the “Term”).  Each successive anniversary of the
Effective Date is referred to herein as an “Anniversary Date”).  After
expiration of the initial three (3) year Term, the Agreement shall automatically
extend for successive one year periods unless the Board or Executive gives
notice to the other party that the Term will not be extended no later than sixty
(60) days prior to any Anniversary Date of the Term or any extension thereof. If
either party gives timely notice that the initial Term or any extension of such
Term will not be extended, then this Agreement shall terminate at the conclusion
of its then remaining Term, unless terminated sooner as permitted in this
Agreement.
(a) Duty of Loyalty.  Executive is employed in a position that involves and
requires a high level of trust and confidence and requires a significant time
commitment.  Executive agrees to act at all times with the highest degree of
loyalty and integrity toward the Corporation (and its Successor), and shall
devote his/her full attention, energies and best efforts on behalf of the
Corporation (and its Successor), except as otherwise approved by the Board
pursuant to Section 13(b) of this Agreement.  Executive further agrees to comply
with all policies, guidelines, rules and operating procedures adopted from time
to time.
(b) Outside Activities.  In addition to activities approved by the Board
pursuant to Section 13(b) of this Agreement, Executive may, after making a full
disclosure of the material terms, serve on corporate, civic or charitable boards
or committees, deliver lectures, fulfill speaking engagements, or manage
personal investments, provided that such activities do not individually or in
the aggregate interfere with the performance of Executive’s duties under this
Agreement (as determined by the Board).
(c) Licenses and Legal Compliance.  Executive shall be responsible to obtain and
maintain any licenses or certifications which may be required for the
performance of his/her duties and shall comply with all laws, regulations and
rules that apply to the Corporation (and its Successor) and any aspect of its
operation.
3.
Compensation and Benefits.

(a) Base Salary.  Executive’s salary shall not be less than $285,000 and shall
be subject to possible adjustments on an annual basis (“Base Salary”).  The
annual adjustment to Base Salary, if any, shall be a discretionary increase
deemed appropriate by the Board or one of its Committees in accordance with the
prevailing salary administration practices of the Corporation.  The Base Salary
shall be paid in accordance with the Corporation’s regular payroll during the
Term, and if applicable, during the severance pay period, less all required
payroll taxes and authorized withholdings.
(b) Incentive Compensation.  Executive shall be eligible to be considered for
incentive compensation, if any, in an amount determined appropriate by the Board
based upon the recommendation of the Board’s Compensation Committee and an
annual evaluation of achievement of key objectives as may be established from
time to time by such Committee.
(c) Vacation.  Executive shall be entitled to four (4) weeks of paid vacation
for each twelve (12) months during the Term.  In the event Executive does not
use all four (4) weeks by the Anniversary Date each year, the unused vacation
days shall be forfeited and not carried over into the next succeeding year. 
Executive is not be entitled to receive any additional compensation for failure
to take any vacation.
(d) Benefits.  Executive shall be entitled to participate, on the same basis as
other members of senior management, in all welfare, retirement and/or pension
benefit plans that the Corporation (or its Successor) establishes and makes
available to all employees.  Executive may be considered for perquisite benefits
and participation in other executive welfare, retirement, pension benefit or
other plans, however, Executive acknowledges that Executive is not entitled to
such perquisites and is not entitled to participate in such plans except as
specifically approved in writing by the Board.
 (e) Expenses.  The Executive shall be reimbursed, or the Corporation (or its
Successor) shall provide or pay, for all reasonable expenses incurred by
Executive in furtherance of or in connection with the business of the
Corporation (or its Successor), including, but not by way of limitation,
traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Board.
4. Termination for Death or for Cause.  The Corporation (or its Successor) may
terminate the employment of Executive prior to the expiration of the Term or any
renewals, upon Executive’s death or for Cause as set forth in this Section.
(a) Death.  Executive’s employment shall terminate automatically upon
Executive’s death.  Following the Executive’s death, the Corporation (or its
Successor) shall pay Executive’s estate any earned but unpaid Base Salary
through the date of Executive’s death.  Executive’s estate and heirs will be
entitled to apply for and receive whatever plan benefits might be in place at
the time of Executive’s death.  Further, Executive’s eligible dependents shall
have the right to continue their health insurance coverage under COBRA.
(b) Cause.  The Board, upon a two-thirds vote, may terminate Executive’s
employment at any time upon a finding of Cause. No prior notice to Executive
shall be required for any finding of Cause.  Nonetheless, the Board may, in its
sole discretion, afford the Executive an opportunity to be heard prior to voting
on whether Cause exists to terminate his employment.  In the event the
Corporation or its Successor terminates Executive’s employment for Cause and the
Executive is Separated from Service, then Executive’s right to receive any
further compensation or benefits from the Corporation shall cease immediately as
of the Date of Termination.
5. Termination for Disability.  If, as a result of Executive’s incapacity due to
an accident or physical or mental illness, Executive is substantially unable to
perform Executive’s duties due to such physical or mental impairment, even with
reasonable accommodation, for a period of ninety (90) consecutive days, or for a
total of twenty-six (26) weeks, whether or not consecutive during any 365 day
period, then the Board shall have the right to terminate Executive’s employment
for “Permanent Disability” before the end of the applicable Term.  The
determination of whether Executive has a “Permanent Disability” shall be made by
the Board by a majority vote after receiving a report from a physician and/or
psychiatrist selected by the Board.  Notwithstanding, if there is a third-party
determination that the Executive is eligible for benefits under any policy for
long-term disability benefits provided to the Executive by the Corporation, then
this determination shall conclusively establish the Executive’s Permanent
Disability and his employment will be terminated.
(a) In the event that Executive is Separated from Service as a result of
“Permanent Disability” during the Term, his right to further pay or benefits
will cease as of the Date of Termination.  However, Executive shall receive a
lump sum payment equal to (90) days of Executive’s then applicable Base Salary
as a one-time severance, which shall be made within sixty (60) days after the
Date of Termination.
(b) After Executive’s Separation from Service as a result of “Permanent
Disability,” the Corporation shall also reimburse Executive, after receipt of
reasonable documentation, for any premium payments made to maintain continuous
medical and/or dental insurance coverage to which the Executive is entitled
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended (commonly known as COBRA) for a period of six (6) months
from the date of Date of Termination. These reimbursement payments will be
imputed as income to the Executive and reported on a W-2.
6. Termination Upon Expiration of Term.  In the event that either the
Corporation (or its Successor) or the Executive gives notice under Section 2
that the Term is not to be renewed but will terminate at the end of the then
current Term, Executive’s employment, if not otherwise terminated under Sections
4 or 5, shall automatically terminate as of May 31 of the year in which the Term
ends.  In this situation, neither the Corporation nor its Successor shall owe
Executive any severance, subject only to the provisions of Section 10(a).


3

--------------------------------------------------------------------------------

7. Termination by Corporation Without Cause.  In the event the Corporation (or
its Successor) desires to terminate Executive’s employment for any reason other
than as set forth in Sections 4, 5 or 6, the Corporation (or its Successor) may
do so by providing at least sixty (60) days prior written notice, or in lieu
thereof, may relieve Executive of all duties and place Executive on a sixty (60)
day paid administrative leave, and such a paid leave of absence shall not be
deemed a breach of this Agreement.  Upon the Executive’s Separation of Service
under these circumstances, and subject to the provisions of Section 7(a), the
Corporation (or its Successor) shall pay Executive severance in the form of
continuing to pay Executive’s then applicable Base Salary for the balance of the
existing Term of this Agreement (for purposes of this Section 7, the “Remaining
Term”), but in no event shall the severance period exceed eighteen (18) months
from the Date of Termination.  In addition, if the Executive elects continuation
coverage under COBRA after his Separation from Service, the Corporation (or its
Successor) shall pay the required COBRA premiums on the Executive’s behalf so as
to provide continued medical and dental insurance for the Executive and his
dependents until the earlier of (i) the expiration of the Remaining Term but not
to exceed eighteen (18) months from the Date of Termination; (ii) Executive
commences full-time employment with another employer; or (iii) the date on which
the Corporation determines that the Executive has violated any provisions of
Sections 13-16 of this Agreement.
(a) Exclusive Remedy and Preconditions.  The payment of any amounts under this
Section 7 or Section 8 below, if applicable, shall be the Executive’s sole and
exclusive remedy for termination of this Agreement, and is subject to and
conditioned upon: (i) prior receipt by the Corporation or its Successor of an
executed and unrevoked separation agreement, in a form provided by the
Corporation, that contains a valid and comprehensive waiver and release of any
and all claims the Executive has or may have against the Corporation, its
Successor as well as any and all of their then current or former officers,
directors,  employees and agents, (ii) compliance with the restrictions
contained in Sections 13-16 this Agreement which survive termination of
employment, and (iii) compliance with the tax provisions of Section 12, if
applicable.
(b) Alternative Benefit.  Notwithstanding the foregoing, if the Corporation (or
its Successor) terminates the employment of Executive under Section 6 (above) or
without Cause under this Section 7 in connection with, or within two (2) years
after, a Change of Control and there is a Separation from Service, then
Executive shall be eligible to receive the benefits provided by Section 10(a),
but he shall not be entitled to receive any benefits under this Section 7.
8. Termination by Executive for Good Reason.  In the absence of a Change of
Control, if Executive terminates his employment under this Agreement for Good
Reason and is Separated from Service, Executive shall be entitled to severance
and benefits as if Executive were terminated without Cause by the Corporation
(or its Successor) under Section 7.  On the other hand, if, within two (2) years
of a Change of Control, Executive terminates his/her employment under this
Agreement for Good Reason and is Separated from Service, Executive shall be
entitled to severance and benefits as if Executive were terminated without Cause
by the Corporation (or its Successor) under Section 10.


9. Voluntary Termination by Executive.  Except in the case of termination for
Good Reason, in the event that Executive terminates or resigns from his
employment with the Corporation (or its Successor) prior to or in connection
with the expiration of the Term (and any renewals thereof), neither the
Corporation nor its Successor shall have any obligation to pay Executive
severance benefits of any kind.  If Executive elects to resign or terminate
employment prior to the expiration of the Term, other than pursuant to Section
8, Executive shall give the Corporation (or its Successor) one hundred twenty
(120) days prior written notice.  Upon receipt of such notice, the Corporation
may relieve Executive of his duties, in whole or in part, prior to the
expiration of the notice period, and his right to receive compensation shall end
on his/her last day of employment.


10. Change of Control.


(a) Severance Benefit following a Change of Control.  If, in connection with or
within two (2) years after a Change of Control, Executive is Separated from
Service either because (i) the Corporation (or its Successor) elects not to
renew the Agreement under Section 2, (ii) the Corporation (or its Successor)
terminates Executive’s employment without Cause under Section 7, or (iii)
Executive terminates his employment for Good Reason under Section 8, then,
subject to the terms of this Agreement, the Corporation, and/or its Successor
shall pay the Executive as follows:
(i) A lump sum cash payment equal to the sum of (A) Executive’s accrued but
unpaid Base Salary as of the Date of Termination, plus (B) reimbursement of all
reasonable business expenses incurred prior to termination, plus (C) an amount
equal to all unused vacation for the year in question, plus (D) any amounts
vested but unpaid prior to the Date of Termination under any incentive or bonus
plan;


(ii) Subject to Section 10(b) below, a lump sum amount equal to 2.99 times the
sum of (x) the greater of (A) the Executive’s Base Salary as in effect
immediately before the Change in Control, or (B) as of the Date of Termination,
plus (y) an amount equal to the highest annual bonus the Executive received
during the two (2) calendar years before the Change in Control (“Severance
Payment”); and


(iii) Subject to Section 10(b) below, and if the Executive elects COBRA
coverage, then for a period of eighteen (18) months following the Date of
Termination the Corporation or Successor shall pay all premium costs for the
Executive (and his dependents, as applicable) to continue medical and dental
insurance coverage upon substantially the same terms of conditions as existed
immediately prior to the Executive’s termination, prior to the Date of
Termination.  (“COBRA Payments”)  The costs paid to provide this continued COBRA
coverage will be imputed at income to the Executive and reported on a form W-2.


The Severance Payment and COBRA Payments provided under Sections 10(a)(ii) and
(iii) are in lieu of any other severance and/or benefits that might otherwise be
due to Executive under Sections 6, 7 or 8.  No payments under Sections 10(a)(ii)
or (iii) shall be due if Executive is terminated under Sections 4, 5 or 9, of if
the Executive has breached or breaches the loyalty obligations set forth in
Sections 13-16.  The benefits provided by Sections 10(a)(ii) or (iii) will not
be available to the Executive if there is a Separation from Service prior to the
Change of Control, or if the Separation from Service occurs following expiration
of 24 months following the Change of Control.
(b) Preconditions.  The payment of any amounts under either Section 10(a)(ii) or
Section 10(a)(iii), if applicable, shall be subject to and conditioned upon each
of the following conditions: (i) the prior receipt by the Corporation or its
Successor of an executed and unrevoked separation agreement, in a form provided
by the Corporation of its Successor, that contains a valid and comprehensive
waiver and release releasing any and all claims Executive may have against the
Corporation, and its Successor, as well as any and all of their then current or
former officers, directors, employees, and agents; (ii) compliance with the tax
provisions of Section 10(c) and Section 12 (below), and (iii) the Executive’s
compliance with the provisions of Sections 13-16 of this Agreement.
(c) Tax Issues.  If the payments and benefits to be paid pursuant to this
Section 10  either alone or together with other payments and benefits which
Executive has the right to receive from the Corporation or its Successor, would
constitute a “parachute payment” under Section 280G of the Internal Revenue Code
(“Code”), the payments and benefits payable by the Corporation or its Successor
pursuant to this Section 10 shall be reduced, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits payable by the Corporation or its Successor
under this Section 10 being non-deductible to the Corporation or its Successor
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The determination of any reduction in the payments
and benefits to be made pursuant to this Section 10(c) shall be based upon the
opinion of the Corporation’s independent public accountants for the Corporation
or its Successor and the fee for such calculation shall be borne by the
Corporation or its Successor.  Such accountants shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination, and may use such actuaries such as accountants deemed necessary or
advisable for the purpose.  Nothing contained herein shall result in a reduction
of any payments or benefits to which Executive may be entitled upon termination
of employment under any circumstances other than as specified in this Section
10.
11. Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by the Corporation or its Successor to Executive shall be
subject to the withholding of such amounts relating to taxes as the Corporation
or its Successor may reasonably determine it should withhold pursuant to any
applicable law or regulation.


4

--------------------------------------------------------------------------------

12. Compliance with Code Section 409A.
(a) General.  It is intended that this Agreement comply with the provisions of
Section 409A of the Code and the regulations and guidance of general
applicability issued thereunder (referred to herein as “Section 409A”) so as to
not subject Executive to the payment of additional interest and taxes under
Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent Section 409A would result in Executive being
subject to the payment of additional income taxes or interest under Section
409A, the parties agree to amend the Agreement to avoid the application of such
taxes and interest.
(b) Delayed Payments.  Notwithstanding any provision in this Agreement to the
contrary, as needed to comply with Section 409A, if Executive is a “specified
employee” (within the meaning of Section 409A), payments due under Sections 6,
7, 8, or 10 above shall be subject to a six (6) month delay such that amounts
otherwise payable during the six (6) month period following Executive’s
Separation from Service shall be accumulated and paid in a lump-sum catch-up
payment as of the first day of the seventh month following Executive’s
Separation from Service (or, if earlier, the date of Executive’s death).
(c) Treatment as Separation Pay.  This Section 12 shall not apply to the extent
such payments can be considered to be separation pay that is not part of a
deferred compensation arrangement under Section 409A.  If permitted by Section
409A, cash payments to Executive pursuant to Section 5, 7, 8 and 10 shall be
considered first to come from separation pay.  Toward this end, the installment
payments contemplated or required by this Agreement shall be treated as a series
of separate payments for Section 409A purposes.
13. Loyalty Obligations.  Executive acknowledges and agrees that by virtue of
Executive’s position and involvement with the business and affairs of the
Corporation and Bank, Executive has developed and will continue to develop
substantial expertise and knowledge with respect to all aspects of the
Corporation’s business, affairs and operations and has had and will continue to
have access to all significant aspects of the business and operations of the
Corporation and its Successor, and to Confidential Information.  Executive
agrees that the following obligations set forth in Sections 13-16 (“Loyalty
Obligations”) shall apply in consideration of Executive’s continued employment
with the Corporation and its Successor:
(a) Confidential Information.
(i) Confidential Information.  At all times during the Term and thereafter, and
subject to the limitations of Section 10(f), Executive shall hold in strictest
confidence, and shall not use or disclose (except to fulfill Executive’s
employment obligations and/or the benefit of the Corporation or its Successor)
to any Person or Entity, without authorization of the Corporation or its
Successor, any Confidential Information of the Corporation or its Successor.
(ii) Third Party Information.  Executive recognizes that the Corporation has
received, and in the future will receive, information from third parties that
the third party considers to be confidential or proprietary information and
which is, or may be, subject to a duty on the part of the Corporation (or its
Successor) to restrict its use only for certain limited purposes and to refrain
from disclosing that information to others.  Executive agrees to hold all such
confidential or proprietary information from third parties in the strictest
confidence and not to disclose it to any Person or Entity and to use it only as
necessary in carrying out Executive’s work for the Corporation (or its
Successor) consistent with the obligations of the Corporation (or its Successor)
to such third party.
(iii) Security Access.  At all times, Executive agrees to (a) comply with and
enforce the security policies and procedures as in force from time to time
designed to protect access to and safeguard the data, equipment, systems and all
other facilities, IT resources and communication technologies of the Corporation
(or its Successor), (“Facilities and IT Resources”), (b) not access or use any
of the Facilities and IT Resources in any manner after termination of employment
(regardless of the circumstances).  Executive further agrees to promptly notify
the Corporation (or its Successor), as applicable, in the event he/she learns of
a violation of any security policies or procedures by others, or of any other
misappropriation or unauthorized access, use, or tampering with any of the
Facilities and IT Resources by others.
(iv) Work Product.  Executive acknowledges that all discoveries, inventions
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Corporation (or its Successor), and all research and development
regarding existing or future products or services which are conceived, developed
or made by Executive while employed (“Work Product”) belong to the Corporation
(or its Successor).  Executive hereby assigns, without further compensation, any
and all rights, title or interest Executive has or may have in such Work Product
to the Corporation (or its Successor).  Executive shall promptly disclose such
Work Product to the Corporation (or its Successor) and perform all actions
reasonably requested by the Corporation (or its Successor) (whether during or
after Executive’s employment) to establish and confirm such ownership
(including, without limitation, executing assignments, consents, powers of
attorney and other instruments).
(b) Conflicting Employment.  Unless otherwise specifically approved by the Board
of Parkway or its Successor after full disclosure in writing, during the Term
(including the renewals), (i) Executive shall not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Corporation (or its Successor), is now involved or
becomes involved during Executive’s employment; and (ii) Executive shall not
engage in any other activities that conflict with the business of the
Corporation (or its Successor), or that materially interfere with Executive’s
ability to devote the time necessary to fulfill Executive’s obligations to the
Corporation (or its Successor).
(c) Return of Property.  On the Date of Termination, if not previously requested
sooner than that date, Executive shall return to the Corporation (or its
Successor) (and will not keep copies in Executive’s possession, recreate or
deliver to anyone else) any and all equipment (cell phones, laptops, etc.)
credit cards, devices or drives containing confidential information or Work
Product, devices, records, data, as well as computer files, records or disks,
keys, key or access cards, security devise, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Executive or others pursuant to or during Executive’s
employment or otherwise belonging to the Corporation (or its Successor), and
their respective successors or assigns regardless of the form in which such
information or documents are stored.  Executive shall not retain, and shall
delete or destroy all electronic copies of such documents and materials
containing Confidential Information of the Corporation (or its Successor).
(i) In this regard, if the Executive elects to use a personal computer, laptop,
mobile phone or any other type of electronic storage device not owned by the
Corporation (or its Successor) (the “Device”) to receive, store, access or send
electronic information about any aspect of the Corporation (or its Successor),
its business, its financial data, its operations or Customers or Prospects, then
he hereby grants to the Corporation (and its Successor) the unconditional right
to inspect any and all such Devices at any time upon request (even after
termination of employment) to determine if the Device(s) contains Confidential
Information, and to remove all Confidential Information from all such Device(s).


5

--------------------------------------------------------------------------------

(ii) If the Executive elects to use a Device of any kind, he will promptly
notify the IT Manager/Director and the Senior Human Resource Manager.
(iii) On or before the Date of Termination, Executive shall deliver all Devices
to the IT Manager/Director, or its designee, for inspection for Confidential
Information and to remove all such information before returning the Devices.
(d) Notification of New Employer.  In the event that Executive leaves the employ
of the Corporation (or its Successor) and begins employment elsewhere, Executive
agrees the Corporation (or its Successor) may send notice to Executive’s new
employer (whether Executive is employed as an employee, consultant, independent
contractor, director, partner, officer, advisor or manager) informing the new
employer about Executive’s loyalty obligations and restrictions contained in
this Agreement.
(e) Post-Employment Duty of Cooperation. By virtue of Executive’s employment,
Executive will know information, including but not limited to Confidential
Information, that is or may be material to and necessary for the Corporation (or
its Successor), to appropriately and successfully conclude matters that involve
third parties.  As a result, following termination of employment (regardless of
the circumstances)) Executive agrees to assist, and cooperate fully with, the
Corporation (or its Successor), upon reasonable request, and to do so
voluntarily (without legal compulsion) when such matters arise. This duty of
cooperation is intended to allow the Corporation (or its Successor) to meet its
legal obligations and satisfactorily conclude matters in a manner that achieves
the best result possible for the Corporation (or its Successor).
(i) The matters on which cooperation may be requested include, but is not
limited to, the actual or contemplated defense, prosecution, or investigation of
claims involving the Corporation (or its Successor), and a third party
(including employees who may assert claims) as well as responding to any other
civil, criminal, administrative or investigative action, suit, proceeding, or
inquiry, whether formal or informal, by a federal, state, or law enforcement or
regulatory department, agency or authority, where the matter arises from or is
related to events, acts, or omissions involving or pertaining to the operations,
activities, employees or customers of the Corporation (or its Successor), that
occurred during the period of Executive’s employment by the Corporation (or its
Successor) (“Third Party Claims”).
(ii) The Executive’s duty to cooperate includes, without limitation, Executive
making himself or herself reasonably available upon reasonable notice, without
subpoena, to meet with the Corporation (or its Successor), and/or their counsel
to provide complete, truthful and accurate information in interviews,
depositions, and trial testimony as well as other related support activity. If
the Executive provides cooperation under this Section 13(e) during a period in
which the Corporation (or its Successor) is paying severance pay to the
Executive, then the Corporation (or its Successor) will only reimburse the
Executive for all out-of-pocket travel expenses reasonably incurred at the
request of the Corporation or its Successor.
(iii) If the cooperation provided occurs when no severance pay is due the
Executive, then in addition to reimbursing the Executive for out-of-pocket
travel expenses, the Corporation (or its Successor) will also reimburse
Executive for his time expended on behalf of the Corporation (or its Successor)
at a rate of $400/day, or a pro-rata portion thereof. The Corporation (or its
Successor) will make reasonable efforts to accommodate the scheduling needs of
Executive so as to avoid, to the maximum extent possible, interference with the
Executive’s then current duties and responsibilities.
(f) Limitations/Permitted Disclosures.  Nothing in this Section 13 or this
Agreement shall be construed to prevent, interfere with or restrict the
Executive to make disclosures, reports or complaints as authorized, permitted or
required by federal or state law, including without limitation pursuant to the
provisions of the Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform Act and
Consumer Protection Act or by regulations, rules or orders issued by federal or
state regulatory agencies, including without limitations, Virginia Bureau of
Financial Institution, Office of Comptroller of the Currency, U.S. Treasury,
Bureau of Financial Protection or Securities and Exchange Commission, provided
the disclosure does not exceed the extent of disclosure required by such law,
regulation, rules or order.  Further, nothing in this Agreement shall prevent,
impede or interfere (nor shall it be construed to prevent, impede or interfere)
with (i) Executive’s obligation to provide full, complete and truthful testimony
when so required in response to a subpoena or order from a court or government
agency; (ii) Executive’s right to report (including pursuant to whistleblower
laws) possible violations of federal, state or local law or other improper
actions/omissions to government agencies, to file a charge or complaint of
discrimination, harassment or retaliation with government agencies, or to
participate or cooperate in any investigation conducted by any government
agency; or (iii) the Executive’s right to make confidential disclosures of
information (including trade secrets) to a government agency, or to an attorney
who is advising the Executive, for the purpose of reporting or as part of an
investigation into a suspected violation of law, nor shall it prohibit the
Executive from filing a lawsuit, complaint or other document that contains a
trade secret, so long as the information containing the trade secret is filed
under seal and is not otherwise disclosed except pursuant to court order. 
Executive understands that his rights when making such protected disclosures are
more fully spelled out in 18 USC § 1833, as amended and  include immunity from
criminal and civil liability from making protected disclosures of trade secrets
under the Defend Trade Secrets Act of 2016.  Finally, nothing in this Agreement
authorizes the Corporation (or its Successor) to terminate Executive’s
employment or otherwise retaliate against Executive for engaging in any of the
foregoing activities.
(g) Notice of Third Party Request/Order.  Unless prohibited by law, regulation
or order from doing so, the Executive shall provide written notice of the
receipt of a third party request or order to disclose Confidential Information
to the Chief Operating Officer, Chief Financial Officer, Chief Compliance
Officer, and/or Senior Human Resource Manager for the Corporation (or its
Successor) within two (2) business days of receiving this request or order, but
in any event sufficiently in advance of making any disclosure so as to permit
the Corporation (or its Successor), as appropriate to contest the disclosure ore
seek confidentiality protections.
14. Non-Solicitation Restriction.  During employment with the Corporation (or
its Successor) and for the twenty-four (24) month period that immediately
following the termination of the Executive’s employment (regardless of the
circumstances), or such time period as the Corporation (or its Successor) is
obligated to pay severance benefits under this Agreement (whichever is longer)
(“Restricted Period”), Executive shall not unfairly compete with the Corporation
(or its Successor) by attempting to disrupt business relationships that Parkway,
the Bank, any of the Affiliates (or their Successor) have with either: (i) a
Customer (see Section 1(i)) with whom Executive either had communications within
the eighteen (18) months prior to the Date of Termination, or as to which
Executive received Confidential Information during that eighteen (18) month
period, or (ii) a Prospect (see Section 1(n)).
In this regard, Executive shall refrain during the Restricted Period from
engaging in any of the following activities, whether Executive alone, or as an
officer, director, stockholder, partner, member, investor, employee, consultant
or agent for or on behalf of any other person or legal entity:
(1) Attempting to disrupt or interfere with the business relationship with a
Customer (as limited above) by directly or indirectly requesting, suggesting,
encouraging or advising that Customer to withdraw, curtail, limit, cancel,
terminate or not renew all or any portion of the Customer’s business with the
Bank , any of the Affiliates or their Successors.
(2) Solicit the business of a Customer (as limited above) by communicating
directly with that Customer (regardless of who initiates the communication and
in what form it occurs) when as part of the communication Executive discusses or
offers a Competitive Service or Product.
(3) Solicit the business of a Prospect by communicating directly with a Prospect
(regardless of who initiates the communication and in what form it occurs) when
as part of the communication Executive discusses or offers a Competitive Service
or Product with the intent to limit, interfere with or divert the Prospect’s
business away from the Bank, any of the Affiliates or their Successors.


6

--------------------------------------------------------------------------------

15. Non-Compete Restriction.  At all times during employment and during the
Restrict Period (defined above) Executive shall not accept employment with or
provide services to or on behalf of any Competing Financial Services
Organization if (i) the position or the services to be performed by Executive
involve the same or substantially similar duties and responsibilities as those
performed by Executive on behalf of the Corporation (or its Successor) during
Executive’s last eighteen (18) months of employment with the Corporation (or its
Successor), or (ii) Executive is providing consulting, advisory or contract
services (whether as a director, officer, independent contractor, member, owner
or shareholder) related to the design, development, marketing or delivery of
Competitive Services or Products that are intended to be competitive with
offerings by the Bank, any of the Affiliates, or their Successor.
(a) Clarification.  This restrictive covenant applies only if (a) the Competing
Financial Services Organization operates, or is seeking to open, one or more
branch facilities, within a sixty (60) mile radius of Floyd, Virginia or within
a twenty (20) mile radius of any branch or office operated by the Corporation
(or its Successor), (“Restricted Territory”) where Competitive Services and/or
Products are offered to the public, and (b) Executive will be performing
services for the Competing Financial Services Organization in the Restricted
Territory, or will be supervising others who will be offering or providing
Competitive Services or Products in the Restricted Territory on behalf of the
Competing Financial Services Organization.
(b) Limitation.  Nothing in this Section shall prevent Executive from owning
stock in a publicly traded company that offers Competitive Services or Products
in the areas serviced by the Corporation (or its Successor), provided
Executive’s ownership constitutes less than five percent (5%) of the outstanding
shares of the publicly traded company.
16. Anti-Piracy Restriction.  At all times during employment with the
Corporation, and during the Restricted Period (defined above), Executive shall
refrain from inducing, soliciting or encouraging a Key Employee (defined herein)
to leave employment with the Corporation, with the intent, hope or purpose of
having the Key Employee join a Competing Financial Services Organization in a
similar capacity, if that competitive organization has customer service
facilities located within the Restricted Territory (defined above).  As used in
this Section 16, “Key Employee” means anyone who holds a position of Vice
President or higher with the Corporation or its Successor or any individuals who
have reported to, or worked directly with, the Executive within the last twelve
(12) months of Executive’s employment.
17. Enforcement.  Executive acknowledges that the restrictive covenants set
forth above in Sections 13, 14, 15 and 16 are reasonable and necessary in order
to protect the legitimate business interests of the Corporation and its
Successor, and that a violation of any of those covenants will result in
irreparable injury.  In the event of a breach or a threatened breach of any of
these Sections of the Agreement, in addition to all other remedies (legal or
equitable), the Corporation and its Successor shall be entitled to specific
performance of these provisions and the issuance of a restraining order and/or
injunction prohibiting Executive from violating one or more of these
restrictions.  If litigation is filed which relates to or arises under this
Sections 13-17, then in addition to all other remedies, if it substantially
prevails, the Corporation and its Successor shall be entitled to recover its
attorneys’ fees, costs and expenses incurred in connection with the litigation
(including all appeals), as well as the pre-litigation efforts to prevent a
breach or to enforce the Agreement.  Nothing contained herein shall be construed
as limiting or prohibiting the Corporation and its Successor from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of amounts paid in severance or other money damages.  Should an
injunction be issued, Executive waives the right to require that the court
require a bond to be posted in excess of $500.00.
18. Notice of Termination.  Any purported termination of Executive’s employment
under this Agreement (by either party) shall be delivered in writing by a Notice
of Termination to the non-terminating party.
19. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Corporation (or its Successor)
and Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
20. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or subsection of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law, then such
invalidity, illegality or unenforceability cannot be reformed by the court to
cause it to be enforceable, then the offending provision shall be stricken from
this Agreement, the remainder of this Agreement shall be construed and enforced
as if the invalid, illegal or unenforceable provision had never been contained
herein.
21. Construction.  The parties agree that the traditional rule that often
applies whereby an ambiguity in a contract is construed against the drafter
shall not apply to this Agreement.
22. Regulatory Requirements and Limitations.  Notwithstanding anything contained
in this Agreement to the contrary, it is understood and agreed that neither the
Corporation nor its Successor shall be required to make any payment or take any
action under this Agreement if:
(a) Corporation or its Successor is declared by any regulatory agency or
authority to be insolvent, in default or operating in an unsafe or unsound
manner, or if
(b) in the opinion of counsel to Corporation (or its Successor) such payment or
action (i) would be prohibited by or would violate any provision of applicable
state or federal law, (ii) would be prohibited by or would violate any
applicable rules, regulations, orders or formal statements of policy, whether
now existing or hereafter promulgated, of any regulatory agency or authority, or
(iii) otherwise is prohibited by any regulatory agency or authority.


7

--------------------------------------------------------------------------------

23. Forum Selection.  The parties agree that the exclusive jurisdiction for any
lawsuit related to or arising under this Agreement shall be in the Circuit Court
for Floyd County, Virginia or the United States District Court for the Western
District of Virginia.  Executive consents to the jurisdiction of these courts,
and waives any objection to jurisdiction and venue which Executive otherwise may
have to this venue for any such lawsuit.
24. Applicable Law.  This Agreement shall be construed and applied in accordance
with the laws of the Commonwealth of Virginia, with the exception of its
conflict of law provisions.
25. Survival.  Subject to any limits on applicability contained therein, the
provisions of Sections 11-17 and Sections 20-27 hereof shall survive and
continue in full force notwithstanding any termination of this Agreement. 
Likewise, in the event that the Corporation or a Successor is obligated to make
payments to Executive under this Agreement, and Executive dies before all such
payments are made, then the balance of those payments shall be made to
Executive’s estate.
26. Successors and Assigns.
(a) Corporation.  This Agreement shall bind and inure to the benefit of and be
enforceable by the Corporation and its successors or assigns.  In the event that
a transaction is a Change of Control event occurs, then in connection with the
approval or closing of such transaction, the Corporation shall require as a
condition of approval and/or closing of the transaction that the surviving or
successor entity (“Successor”) execute an agreement, in a form and substance
acceptable to Executive, whereby the Successor expressly assume and agree to
honor and perform this Agreement in the place of the Corporation.  In this
regard, after a Change of Control event, if the Executive continues employment
with the Successor, then for all purposes the Successor shall be deemed the
“Corporation” under this Agreement with all rights, responsibilities and
obligations to the Executive under this Agreement and likewise by the Executive
to the Successor.
(b) Executive.  This Agreement shall inure to the benefit and be enforceable by
Executive, Executive’s personal and legal representatives, and Executive’s
executors, administrators, heirs, successors and assigns.  Notwithstanding the
foregoing, Executive may not assign any rights or delegate any obligations
hereunder without the prior written consent of the Board.
27. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested. Notices to the Executive
shall be sent to the Executive’s then current address in accordance with the
Corporation’s books and records.  Notices to the Corporation shall be sent to:
Parkway Acquisition Corp.
Attn:  Chairman of the Board of Directors
101 Jacksonville Circle
Floyd, VA  24091


8

--------------------------------------------------------------------------------

Notwithstanding the foregoing, each party shall send notices to another address
or to the attention of another person as the receiving party shall have
specified by prior written notice to the sending party.  Any notice under this
Agreement will be deemed to have been given when so delivered, sent or mailed.


28. Entire Agreement.  This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the matters referred to
herein, and supersedes any and all undertakings and agreements, whether oral or
in writing, previously entered into by them with respect thereto, including any
previous employment, severance and/or non-competition agreements.  To the extent
that a separate agreement currently exists which grants Executive stock options
or other incentive or deferred compensation, those agreements remain in full
force and effect, except to the extent that those agreements contain restrictive
covenants in which case the provisions of Sections 13-17 shall be deemed
applicable and replace all such similar provisions.
29. Document Review.  The Corporation and Executive hereby acknowledge and agree
that each (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or Executive has deemed appropriate in connection with their respective
execution of this Agreement, and (iv) has executed this Agreement voluntarily
and knowingly.  EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AMENDED AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO THE CORPORATION AND THAT
HE OR SHE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO
THIS AGREEMENT FROM SUCH COUNSEL.
9

--------------------------------------------------------------------------------

WITNESS the following signatures as of the date first written above:

 
PARKWAY ACQUISITION CORP.
                 
Date: June 1, 2019
By:
/s/ Thomas M. Jackson, Jr.
     
Chairman of  the Board of Directors
           
EXECUTIVE
                 
Date: June 1, 2019
/s/ Blake M. Edwards
   
Blake M. Edwards
 





10